Citation Nr: 1526876	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to January 1948.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

The Veteran testified at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, which is rated as 90 percent disabling.  He has no other service-connected disabilities.

2.  Service-connected bilateral hearing loss is not shown to preclude the Veteran from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued November 2012 preadjudicatory notice to the Veteran which addressed the claim for a TDIU and met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's lay statements and testimony, VA and private treatment records, a VA examination, and VA and private medical opinions. 

An October 2012 VA audiological examination addressed the Veteran's appeal for a TDIU.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate because it was based on an examination and interview of the Veteran, the VA examiner provided an opinion addressing the claim for a TDIU, and provided supporting reasons for the medical opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that the examination and opinion are adequate and VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran and his representative have identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.



TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for consideration under 38 C.F.R. § 3.321(b), in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2014). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a TDIU is not warranted.  The Veteran and his representative contend in May 2015 Board hearing testimony, that his hearing loss causes difficulty with hearing on the phone, hearing the television, and with understanding conversations.  The Veteran reported that he retired in 1990, and identified past employment in a warehouse, but indicated that his hearing loss would interfere with understanding instruction in a work setting.  

While the Veteran contends, in his September 2012 claim that he is disabled due to a back disability, left hip disability, prostate cancer, and left hand disability, in addition to bilateral hearing loss; service-connection has not been established disabilities other than bilateral hearing loss.  

The Veteran is service-connected for bilateral hearing loss, which is rated as 90 percent disabling.  He has no other service-connected disabilities.   The Board finds that for the entire rating period, the minimum schedular requirements for a total disability rating based on individual unemployability are met.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disability (bilateral hearing loss) warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

The next step is to determine whether the Veteran is unemployable due to his service-connected bilateral hearing loss.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014). After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence shows that the Veteran is not unemployable solely due to service-connected hearing loss.  

The Veteran reported, in prior November 2008 and January 2011 applications for a TDIU, that he retired in 1990 and last worked as a fork lift operator.  He identified having two years of high school education in November 2008, but indicated that he had two years of college education in January 2011.  During Board hearing testimony, he indicated that he had worked for 14 years in a washroom making screws which were placed in a large tumbler, that he worked as a delivery truck driver, and that he most recently managed warehouse for 10 years, which included working with forklifts.  While the Veteran was currently retired, he and his wife testified that he did chores around the house, mowed the lawn, and drove short distances.  

A October 2012 VA opinion shows that the Veteran's service-connected hearing loss disability alone did not render him unemployable, and that with use of visual and contextual cues and American Disability Act (ADA) accommodations, the Veteran would be expected to be employable (i.e. able to obtain and sustain substantially gainful employment) in non-adverse listening environments or situations where verbal communication did not impact safety in the workplace.

With regard to the Veteran's past occupation, the VA examiner noted, based on interview of the Veteran, that he had worked for years as a forklift operator.  The VA examiner opined that accommodations in the workplace for an individual
who cannot hear audible commands included visual commands and visual
warning signals and signs from co-workers and from the employee/employer.

While the Veteran provided a May 2013 opinion from his primary care physician, Dr. R.S., who stated that the Veteran was unable to work due to severe hearing impairment, Dr. R.S. did not provide any reasons or bases for the opinion, and in a second May 2015 opinion, Dr. R.S. stated, instead, that the Veteran had multiple medical conditions that rendered him unemployable.  This included severe hearing impairment, prostate cancer, asthma, osteoporosis, gout, osteoarthritis, anemia, urinary frequency, and occasional incontinence.  Because Dr. R.S. did not provide reasons or bases for his initial opinion, indicating that the Veteran was unable to work due to severe hearing impairment, and because he indicated in a later opinion that the Veteran was unemployable to a combination of his service-connected and nonservice-connected disabilities, the Board has accorded little probative weight to the May 2013 and May 2015 opinions in assessing whether the Veteran is disabled due to service-connected hearing loss alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Conversely, the Board finds that the October 2012 VA examiner provided sound reasoning for the her opinion, indicating that the Veteran was not unemployable due to service-connected bilateral hearing loss alone, and that he would be able obtain and sustain substantially gainful employment with accommodations for hearing loss.  In providing the opinion, the VA examiner noted that the Veteran's test results showed significant hearing loss which posed challenges for him to hear and understand normal conversational speech.  The VA examiner stated that the Veteran's hearing loss would cause an individual to have difficulty communicating on the telephone, with background noise, or other situations where direct face-to-face visual access to the speaker was denied.  However, the VA examiner reasoned that while hearing loss could impact communication in the workplace, accommodations in the form of written or non-verbal instructions and visual cues could be made, consistent with the ADA.  She noted that the ADA had provisions against discrimination on the basis of disability.  She also reasoned that hearing loss would not affect physical versus sedentary employment.  The Board finds, based on the VA opinion and with consideration of the Veteran's past employment (to include warehouse work) and educational history, that his hearing loss disability would not preclude him from securing and following substantially gainful employment, physical or sedentary, given available accommodations for the hearing impaired. 

The Veteran's representative contends during the May 2015 Board hearing, that, due to the Veteran's age, it was unlikely that an employer would make accommodations for the Veteran's hearing.  The Board notes, however, that in evaluating a veteran's employability, age or impairment caused by nonservice-connected disabilities cannot be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

The Veteran has provided statements and testimony identifying difficulty with hearing in different environments, to include difficulty with hearing over the phone, with hearing the television, difficulty with hearing conversations, and with understanding conversations in the context of his hearing loss.  The Board finds that the Veteran's testimony is credible.  The Board finds, however, that the Veteran's difficulty with speech discrimination is contemplated by his assigned 90 percent disability rating, and the question at issue is whether he is unemployable due to his disability.  Because Dr. R.S. did not provide any reasons and bases for the opinion that the Veteran was unemployable due to hearing loss, and did not clearly differentiate whether the Veteran was unemployable due to service-connected hearing loss alone, versus a combination of service-connected and nonservice-connected disabilities, the Board has accorded more probative weight the October 2012 VA opinion in this case.  

The records shows that the Veteran is disabled due to a combination of his service-connected and nonservice-connected disabilities.  However, the Board finds based on consideration of all of the medical and lay evidence, that service-connected bilateral hearing loss, alone, does not preclude the Veteran from securing and following substantially gainful employment.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


